This court has repeatedly held that errors occurring during the trial cannot be considered unless motion for a new trial has been made by the complaining party, and acted upon by the trial court, and its rulings assigned as error in *Page 138 
the Supreme Court. Avery v. Hays, 44 Okla. 71, 144 P. 624; Kee v. Park et al., 32 Okla. 302, 122 P. 712; Stinchcomb v. Myers, 28 Okla. 597, 115 P. 602; St. Louis   S. F. R. Co. v. Leake et al., 34 Okla. 77, 123 P. 1125. The plaintiffs in error, defendants below, have not assigned as error the ruling of the court upon the motion for a new trial, and therefore we cannot consider the errors alleged to have occurred during the trial. The only errors complained of are those occurring upon the trial. The appeal is therefore dismissed.
By the Court: It is so ordered.